Filed 3/10/14 In re C.D. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re C.D., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058663
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J248576)
v.
                                                                         OPINION
C.D.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Gregory S. Tavill

and Barbara A. Buchholz, Judges. Affirmed.

         Paul J. Katz, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Parag

Agrawal, Deputy Attorneys General, for Plaintiff and Respondent.

                                                             1
       The juvenile court found true an allegation that C.D. (minor) possessed, received,

or concealed a stolen vehicle in violation of Penal Code1 section 496d, subdivision (a),

found C.D. to be a minor within the meaning of Welfare of Institutions Code section 602,

and placed her on probation in the custody of her mother. In this timely appeal, minor

contends the record does not contain substantial evidence that she exercised dominion

and control over the stolen vehicle so she may not be found to have unlawfully possessed

or received it. Because the People presented substantial evidence that minor knew the

vehicle was stolen and aided and abetted in concealing it, we affirm the judgment.

                                           FACTS

       The owner of a 1999 Silver Honda, with distinctive red stickers on the rear side

windows, parked the vehicle in a store parking lot in Santa Ana and locked the doors.

When she returned to the parking lot some seven hours later, the vehicle was gone. The

owner reported the vehicle stolen the next morning.

       An officer with the Montclair Police Department was patrolling the parking lot of

the Galleria Motel around 12:34 a.m., when he saw minor standing next to the door of

room 20. The officer knew minor from numerous contacts he had with her on the 4800

block of Evart Street, where minor lived. The officer testified that is the same street

where the motel was located, and where the police had previously discovered an

automotive “chop shop” and numerous stolen vehicles. In the past, the officer had

responded to the motel on drug related calls and calls about stolen vehicles, and he had

       1   All further undesignated statutory references are to the Penal Code.



                                              2
spoken to “quite a few people” in room 20. The officer pulled up to the motel and said to

minor, “What’s up?” Minor told the officer he should go investigate “a weird lady” who

was in the street. The officer noticed that minor’s demeanor was unusual, and she

appeared to be “[r]eal nervous, trying to get [the officer] out of there; trying to steer [him]

away.” Minor also told the officer that she was waiting for a friend who lived at the

motel.

         The officer said goodbye to minor and drove off into the parking lot when he saw

a vehicle parked in the far north corner of the lot, where stolen vehicles had been found

before. A male suspect was walking away from the parked vehicle, but he turned around

and started walking back to the vehicle when he saw the officer approaching. The officer

noticed that the parked vehicle was a Silver Honda Civic with a “distinct” red sticker on

it, and he recognized it as a vehicle he had seen parked in front of minor’s residence the

day before. He then got out of his patrol vehicle and walked over to investigate. He told

the male suspect to sit on the ground.

         The officer asked the male suspect about the owner of the Honda. The male

suspect said it belonged to his friend and that he had picked it up the day before and had

been driving it around. The male suspect denied having parked the vehicle in front of

minor’s residence. The officer asked permission to search the vehicle, and saw that its

stereo and speakers were missing. The officer found two purses and an “Elmo” backpack

in the passenger compartment, and also found wood blocks and what appeared to be

speaker cables in the trunk. Under the front left tire, the officer saw a jack and tire iron,




                                              3
and the officer noticed that the male suspect’s hands were oily like he had been touching

tires. Based on these observations, the officer concluded the vehicle was probably stolen.

       As the officer was speaking to the male suspect, minor walked over to the officer.

She confirmed that the purses and backpack found in the vehicle were hers. When the

officer asked minor what he would find in the backpack, minor told him there was a

flannel shirt inside. The officer searched the backpack and found a flannel shirt and

registration papers for another vehicle. The officer then placed both the male suspect and

minor under arrest.

       In his patrol vehicle on the way to juvenile hall, the officer advised minor of her

Miranda2 rights, which she waived. Minor told the officer that the male suspect picked

her up at her house, and they drove to San Dimas. She said that on the drive from San

Dimas to the motel, the male suspect thought he saw a police vehicle. He asked minor if

she had seen the “cop.” Minor then asked the male suspect if the vehicle was stolen.

Minor said the male suspect told her the vehicle was stolen, but then minor recanted and

said that he told her he merely came upon the vehicle. Minor told the officer she made

up the story about the “weird” lady because she was scared. Minor also told the officer

that her friend parked the vehicle in the far corner of the parking lot so he could remove

the wheels and tires and “make some money.”




       2   Miranda v. Arizona (1966) 384 U.S. 436.



                                             4
       The officer never observed minor drive the vehicle or see her inside of it. He did

not find a key or burglar’s tools on her person, nor did he observe that minor had oily or

greasy hands. Minor did not admit to stealing the vehicle.

                                       DISCUSSION

       As she did in the juvenile court, minor contends she may not be found to have

violated section 496d, subdivision (a), because she did not exercise control or dominion

over the vehicle. Minor argues that, at most, the People proved that she knew the vehicle

was stolen, but at the first available opportunity she got out of the vehicle and exercised

no control over it whatsoever. Regardless of whether the People did or did not establish

that minor had control or dominion over the vehicle, the record contains substantial

evidence that minor knew it was stolen and aided and abetted in concealing it from the

officer.

       “Our review of [a minor’s] substantial evidence claim is governed by the same

standard applicable to adult criminal cases. [Citation.] ‘In reviewing the sufficiency of

the evidence, we must determine “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” [Citation.]’ [Citation.] ‘“[O]ur role

on appeal is a limited one.” [Citation.] Under the substantial evidence rule, we must

presume in support of the judgment the existence of every fact that the trier of fact could

reasonably have deduced from the evidence. [Citation.] Thus, if the circumstances

reasonably justify the trier of fact’s findings, the opinion of the reviewing court that the




                                              5
circumstances might also reasonably be reconciled with a contrary finding does not

warrant reversal of the judgment. [Citation.]’ [Citation.]” (In re V.V. (2011) 51 Cal. 4th
1020, 1026.)

       Section 496d, subdivision (a), provides that “[e]very person who buys or receives

any motor vehicle . . . that has been stolen or that has been obtained in any manner

constituting theft or extortion, knowing the property to be stolen or obtained, or who

conceals, sells, withholds, or aids in concealing, selling, or withholding any motor

vehicle, trailer, special construction equipment, or vessel from the owner, knowing the

property to be so stolen or obtained, shall be punished by imprisonment pursuant to

subdivision (h) of Section 1170 for 16 months or two or three years or a fine of not more

than ten thousand dollars ($10,000), or both, or by imprisonment in a county jail not to

exceed one year or a fine of not more than one thousand dollars ($1,000), or both.”

(Italics added.)

       As demonstrated by our italics, a person violates section 496d not only by

knowingly receiving and concealing a stolen vehicle, but also by knowingly aiding and

abetting another to conceal a stolen vehicle. Minor does not dispute that she knew or had

good reason to believe that the vehicle was stolen. The male suspect told her the vehicle

was stolen on their drive from San Dimas to the motel and, later, told her that he intended

to remove the wheels and tires from the vehicle to “make some money.” When the

officer pulled up to the motel and spoke to minor, he could tell that she was nervous and

seemed to be trying to get rid of him or steer him away from the area. She then

concocted the story of a “weird” lady being in the street and told the officer to go

                                             6
investigate it. After being placed under arrest, minor admitted that she made the story up

because she was “scared,” but she continued to try and steer the officer from the truth by

recanting what she had said about the male suspect telling her the vehicle was stolen.

Instead, minor told the officer the male suspect said he merely came upon the vehicle.

       From this evidence, the juvenile court could reasonably conclude beyond a

reasonable doubt that minor knew the vehicle was stolen before the officer arrived on the

scene, and that she assisted the male suspect in concealing the vehicle’s presence in the

parking lot by making up the ruse about a strange lady in the street and telling the officer

that he should go investigate her. Because the record contains substantial evidence to

support the trial court’s finding that minor violated section 496d, subdivision (a), we

must affirm the judgment.

       During oral argument before this court, minor argued that the crime of concealing

a stolen vehicle contains the same element of possession as does the crime of receiving a

stolen vehicle, and that, because the record does not contain substantial evidence that

minor had dominion and control over the vehicle, she cannot be found to have committed

either crime. The crime of concealing stolen property “consists of the act of intentionally

secreting stolen property in violation of the affirmative duty to return it—or at least to

disclose its whereabouts—to its rightful owner.” (Williams v. Superior Court (1978) 81
Cal. App. 3d 330, 343-344 (Williams); see also People v. Grant (2003) 113 Cal. App. 4th
7
579, 595 [Fourth Dist., Div. Two] (Grant).)3 Although the crimes of receiving and

concealing stolen property are separate crimes, for a direct perpetrator they have the same

essential elements, including possession. (Grant, at pp. 594-596; Williams, at pp. 343-

344.) In Grant and Williams, the evidence tended to show the defendants actually

possessed stolen property but the statute of limitations had run on the crime of receiving

stolen property. (Grant, at pp. 585-586, 594-595; Williams, at pp. 337-340, 343.)

Nonetheless, the courts held that the statute of limitations had not run on the continuing

crime of concealing stolen property. (Grant, at pp. 595-596; Williams, at pp. 343-344.)

       Although there may or may not be substantial evidence in this case that minor had

dominion and control over the stolen vehicle, for purposes of proving that she directly

received and concealed a stolen vehicle, minor cites no authority for the proposition that

possession is an element of the crime of aiding and abetting another to conceal a stolen

vehicle over which the direct perpetrator has possession. “All persons involved in the

commission of a crime, whether acting directly or aiding and abetting, are principals in

the crime committed. [Citations.]” (People v. Ogg (2013) 219 Cal. App. 4th 173, 180.)




       3  Like the cases cited by the parties, Williams and our decision in Grant addressed
section 496, subdivision (a), the general statute criminalizing possession, receipt, or
concealment of stolen property. (See Williams, supra, 81 Cal.App.3d at p. 344; Grant,
supra, 113 Cal.App.4th at pp. 594-596.) Because section 496d, subdivision (a), contains
identical language to the general statute, we look to cases interpreting section 496 in the
absence of authority interpreting the more specific statute addressing possession of stolen
vehicles.



                                             8
“An aider and abettor must ‘share the specific intent of the perpetrator.’ [Citation.] He

or she shares the specific intent of the perpetrator if he or she ‘knows the full extent of the

perpetrator’s criminal purpose and gives aid or encouragement with the intent or purpose

of facilitating the perpetrator’s commission of the crime.’ [Citation.] It is not necessary

that the aider and abettor be prepared to commit the offense by his or her own act should

the perpetrator fail to do so nor that the aider and abettor seek to share the fruits of the

crime. [Citation.]” (Id. at pp. 180-181.)

       There is no question that the male suspect had dominion and control over the

stolen vehicle and that he took steps to conceal it by parking it in the far corner of the

motel parking lot. Also, there is no dispute that minor knew the vehicle was stolen and

knew that the male suspect intended to remove the wheels and tires to sell them. By

deterring the officer through the story of the “weird” lady, a reasonable trier of fact could

conclude that minor knew that the male suspect intended to conceal the stolen vehicle,

and also conclude that minor knowingly aided and abetted the male suspect to conceal the

presence of the stolen vehicle.

       Finally, we disagree with minor’s suggestion in her reply brief that at most the

evidence establishes an attempt to conceal the vehicle as opposed to a completed

concealment in violation of section 496d. Minor relies on People v. Hill (1997) 58
Cal. App. 4th 1078 (Hill), which addressed the sufficiency of the evidence to support a

conviction under section 135 for destroying or concealing evidence. (Id. at p. 1088.) Hill

was seen throwing a wad of paper into the street while being pursued by a police officer




                                               9
on suspicion of passing counterfeit traveler’s checks. (Id. at p. 1082.) The police later

found the wad, which contained torn traveler’s checks. (Ibid.)

       The Court of Appeal noted that “[t]he purpose of section 135 is to prevent the

obstruction of justice. [Citation.]” (Hill, supra, 58 Cal.App.4th at p. 1089.) The court

rejected Hill’s argument that the word “conceal” in section 135, like “destroy,” “must

have the same effect as destruction—permanent unavailability . . . . The ordinary

meaning of ‘conceal,’ its context, and the purpose of the statute do not support this

assumption.” (Id. at p. 1090.) Instead, the court held “successful concealment of

evidence from a particular investigation is sufficient.” (Ibid.) “Obviously, to

permanently conceal evidence is a substantial obstruction of justice. To a lesser degree is

any act of concealment that interferes with, impedes, frustrates, or unnecessarily prolongs

a lawful search.” (Ibid.) “[W]here a thief does not interfere with, impede, frustrate, or

prolong a lawful investigation, for example, where a thief is interrupted while concealing

evidence or where the police watch him conceal it, he has not successfully hidden the

evidence or appreciably affected an investigation and thereby obstructed justice. He has

merely tried to do so.” (Ibid.) Because Hill threw out the torn travelers’ checks in plain

sight of the police, the Court of Appeal held he was not successful in hiding them or in

impeding the investigation into his passing counterfeit traveler’s checks and reversed his

conviction under section 135. (Id. at p. 1091.) “At most, abandoning [the torn checks] in

front of the police was an attempt to conceal them.” (Ibid., fn. omitted.)




                                            10
       We are not persuaded that the analysis from Hill is applicable here. The Court of

Appeal in Hill was careful to note that its interpretation of the word “conceal” (and of the

word “destroy”) in section 135 was informed by the context in which the Legislature used

it and by the purpose of the statute—to prevent the obstruction of justice. (Hill, supra, 58

Cal.App.4th at pp. 1089-1091.) Unlike section 135, concealment of a stolen vehicle in

violation of section 496d is not an obstruction of justice type of crime. The concealment

contemplated by section 496d includes concealment from the police, but is not limited to

it—secreting a stolen vehicle from its rightful owner is the true gravamen of the crime.

(Grant, supra, 113 Cal.App.4th at p. 595; Williams, supra, 81 Cal.App.3d at pp. 343-344,

346.) There is substantial evidence in the record that minor acted in such a manner to aid

and abet the male suspect to conceal the existence of the stolen vehicle such that its true

owner could not have recovered it except for its discovery by the police.

       In any event, even if we were to adopt Hill’s definition of “conceal” from section

135, we still would not reverse the judgment. Hill held that something less than making

an object permanently unavailable constitutes concealment. (Hill, supra, 58 Cal.App.4th

at p. 1090.) As long as the concealment “interferes with, impedes, frustrates, or

unnecessarily prolongs a lawful search” in an appreciable way, the crime is completed

and is not merely a failed attempt. (Ibid.) While minor is correct that the officer

discovered the stolen vehicle within moments of speaking to her, the juvenile court could

reasonably have concluded that minor’s ruse about the “weird” lady and her effort to

steer the officer away from the motel parking lot had some appreciable effect on the

progress of the officer’s investigation. Even if minor did not permanently deter the

                                             11
officer from finding the stolen vehicle, aiding and abetting the male suspect to

temporarily conceal the stolen vehicle constituted sufficient concealment for purposes of

section 496d.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               McKINSTER
                                                                                        J.

We concur:



RAMIREZ
                       P. J.



HOLLENHORST
                          J.




                                            12